 

USM-288 is a 5-part forin. FilPout the form and print eres Sic ice klmmiiieie ieee ne

pp Deparinent oF Junie ds PROCESS RECEIPT AND RETURN

United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF COURT CASE NUMBER
UNITED STATES OF AMERICA CR-17-0653
DEFENDANT TYPE OF PROCESS

L. LANDSMAN FINAL ORDER

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE UNITED STATES MARSHALS SERVICE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

225 CADMAN PLAZA, ROOM G-20, BROOKLYN, NEW YORK 11201

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW inner aforoectectes
served with this Form 285

lo Fy
RICHARD P. DONOGHUE-USA Ug JN eipe de E Nunta dFoudenuie
610 FEDERAL PLAZA Disraiegs SOPs ercintivess
5TH FLOOR RT
CENTRAL ISLIP, N.Y. 11722 JAN 9 2” MINT ioe tocencie

_ Lame BRIAN GAPPA 2029 oe US.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT aN lStsanys xe =XPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold . , PRICE

PLEASE EXECUTE THE FINAL ORDER AND DEPOSIT THE CHECK IN THE TOTAL AMOUNT OF $1824.10 INTO
THE ASSET FORFEITURE FUND.

 

Fold

19-FDA-000071

 

Signature of Attorney other Originator requesting service op-behalf of: be] INTIFE TELEPHONE NUMBER DATE

A _/Upirenpant | 631-715-7881/75) | 1/7/20
SPACE BELOW FOR U U.S. MARSHAL ONLY;-- DO NOT WRITE BELOW THIS LINE

    
 
  

 

 

 

 

   

l acknowledge receipt for the total | Total Process | District of Dis rict to Sigfatute of Authorized USMS Depu let ate
number of process indicated. Origus=> af HEL,

 

 

 

 

 

 

(Sign only for USM 285 if more ~ SS ie / ~ 8
than one USM 285 is submitted) No. No | Af of S = ——— 215
L hereby certify and return that 1] have personally served 1] have legal evidence ef  c  npera the process described

on the individual , company, corporation, etc., at the address shown above on the on the individyial , company, corporation, etc. shown at the address inserted below.

 

C1 hereby certify and return that I am unable to locate the individual, company, eonaiations etc. named above (See remarks below)

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) L] A person of suitable age and discretion
then residing in defendant's usual place
of abode ——
Address (complete only different than shown above) Pe yr Time f
7 m
/
( JAK 4 Q enon pm
Ny : 5" of U.S es
Se LV hth a
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owas achat iy

 

 

 

 

 

 

J Ka? een Ae : (Amount a fund*)
REMARKS: i = Z 7 . AL; = YA
Z | SAVIO Al patted cA ly) bh ~? \,

 

 

 

3
rey
( - 2.
Dhweeka@)uivey |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD s

3. NOTICE OF SERVICE f - hee

4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment, _ & a

if any amount is owed. Please remit promptly payable to U.S. Marshal. ff Net Form USM-285

wa

. ACKNOWLEDGMENT OF RECEIPT Rev, 12/80
Case 2:17-cr-00653-SIL Document 39 Filed 01/27/20 Page 2 of 6 PagelD #: 333
Case 2:17-cr-00653-SIL Document 4 Filed 12/05/17 Page 5 of 5 PagelD #: 13
UBSADPCCOSUSA0I0005 ‘

es

11. The Clerk of the Court is directed to send, by inter-office mail, five (5)
certified copies of this executed Order to the United States Attorney’s Office, Eastern District
of New York, Attn: FSA Paralegal Brian Gappa 610 Federal Plaza, 5 Floor, Central Islip,
New York 11722.

Dated: Central Islip, New York
December‘) , 2017

SQORDERER:——
jsf STEVEN I. LOCKE

HONORABLE STEVEN I. LOCKE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 

 

United States v. Lloyd Landsman 17-CR-0653 (Locke)
Order of Forfeiture

Page 4
Case 2:17-cr-00653-SIL Document 4 Filed 12/05/17 Page 4 of 5 PagelD #: 12
_ UsAgooOB4USAODNN4 ~

oN

including notice set forth in an indictment or information. In addition, the defendant
knowingly and voluntarily waives her right, if any, to a jury trial on the forfeiture of said
monies and/or properties, and waives all constitutional, legal and equitable defenses to the
forfeiture of said monies and/or properties, including, but not limited to, any defenses based
on principles of double jeopardy, the Ex Post Facto clause of the Constitution, the statute of
limitations, venue, or any defense under the Eighth Amendment, including a claim of excessive
fines.

6. The entry and payment of the Forfeiture Money Judgment is not to be
considered a payment of a fine, penalty, restitution loss amount or a payment of any income
taxes that may be due and shall survive bankruptcy.

7. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall
become final as to the defendant at the time of sentencing and shall! be made part of the sentence
and included in the judgment of conviction. This Order shall become the Final Order of
Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the properties forfeited
herein shall be forfeited to the United States for disposition in accordance with the law.

8. This Order shall be binding upon the defendant and the successors,
administrators, heirs, assigns and transferees of the defendant, and shall survive the bankruptcy
of any of them.

9. This Order shall be final and binding only upon the Court’s “so ordering”
of the Order.

10. The Court shall retain jurisdiction over this action to enforce compliance

with the terms of this Order and to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

 

17-CR-0653 (Locke)

 

Order of Forfeiture
Page 3
Case 2:17-cr-C0653-SIL Document 4 Filed A2tOsi17 Page 3 of 5 PagelD #: 11
_ VeACPCROSUSA000003 be

2. All payments made towards the Forfeiture Money Judgment shall be
made by a money order, or a certified or official bank check, payable to the “United States
Marshals Service” with the criminal docket number noted on the face of the check. The
defendant shall cause said check(s) to be delivered by overnight delivery to Assistant United
States Attomey Madeline O’Connor, United States Attorney’s Office, Eastern District of New
York, 610 Federal Plaza, 5" Floor, Central Islip, New York 11722. The Forfeiture Money
Judgment shall be paid in full on or before the date of the defendant's sentencing (the “Due
Date”).

3. Upon entry of this Order of Forfeiture (“Order”), the United States
Attorney General or his designee is authorized to.conduct any proper discovery in accordance
with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title to the monies
paid by the defendant to satisfy the Forfeiture Money Judgment following the Court’s entry of
the judgment of conviction.

4, The defendant shall not file or interpose any claim or assist others to file
or interpose any claim to any property against which the government seeks to execute the
Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant shall
fully assist the government in effectuating the payment of the Forfeiture Money Judgment. If
the Forfeiture Money Judgment is not received as provided above, the defendant shall forfeit
any other property of hers up to the value of the outstanding balance, pursuant to 21 U.S.C. §
853(p).

5. The defendant knowingly and voluntarily waives her right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

 

United States v. Lloyd Landsman 17-CR-0653 Cocke)
Order of Forfeiture

Page 2
Case 2:17-cr-00653-SIL Document 39 Filed 01/27/20 Page 6 of 6 PagelD #: 337

Case 2:17-cr-00653-SIL Document 4 Filed 12/05/17 Page 1 of 5 PagelD #: 9
_ USAgo0001USA000001

SLR:LDM:MMO
F. #2016R01209
| | LED ne
2S ir
UNITED STATES DISTRICT COURT us dora unt EDNY,
EASTERN DISTRICT OF NEW YORK an
x ir BEC 03 2041 *
LONG ISLAND OFFICE
UNITED STATES OF AMERICA ORDER OF FORFEITURE
- against - 17-CR-0653 (Locke, S.)
LLOYD LANDSMAN
Defendant
ee ne X

30 6102

WHEREAS, on or about December 5, 2017, LLOYD LANDSMANEXthe 2

l
“defendant”), entered a plea of guilty to the offense charged in Count One of the above-

captioned Information, charging a violation of 21 U.S.C. § 331(c); and

ANG SIVHSUYN Sn

€0 =il hy

WHEREAS, pursuant to 18 U.S.C. § 982(a)(7), the defendant has consented to
the entry of a forfeiture money judgment in the amount of two hundred fifty thousand dollars
and no cents ($250,000.00) (the “Forfeiture Money Judgment”), as property, real or personal,
that constitutes or is derived from gross proceeds traceable to the defendant’s violation of 21
U.S.C. § 331, and/or as substitute assets, pursuant to 21 U.S.C. § 853(p) incorporated by 18
U.S.C. § 982(b)(1),.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by
and between the United States and the defendant as follows: .

L The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant to 18 U.S.C. § 982(a)(7) and 982(b)(1), and 21 U.S.C.

§ 853(p).

QSAI3032
